DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 4/28/2020. Claims 1-23 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of 62/841,165, filed 4/30/2019, which appears to be the earliest document that provides support for the claimed subject matter in the present case, therefore the examiner considers the effective filing date to be 4/30/2019. The assignee of record is USERZOOM TECHNOLOGIES, INC. The listed inventor(s) is/are: Mestres, Xavier; de la Nuez, Alfonso; Recolons, Albert; del Castillo, Francesc; Ibañez, Jordi; Barba, Anna; Jensen, Andrew.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/3/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mestres et al. (US 20140052853 A1, published 2/20/2014, same inventor and assignee published more than 1 year before effective filing date; hereinafter Mes) in view of Ur et al. (US 20170278417 A1, published 9/28/2017; hereinafter Ur).
For Claim 1, Mes teaches a method for a click test user experience study (Mes para [0009],[0010],(0049),[0050]) comprising: 
uploading a static image (Mes para [0009],[0010],[0049],[0050],[0077],[0078]); 
selecting portions of the static image (Mes para [0009],[0010],[0049],[0050],[0077],[0078]);
generating a prompt for a participant (Mes para [0009],[0010],[0049],[0050],[0077],[0078]);
presenting the prompt to the participant (Mes para [0009],[0010],[0049],[0050],[0077],[0078]); 
displaying the static image to the participant in conjunction with the prompt (Mes para [0049],[0050],[0071],[0072],[0075],[0077],[0078]);;
(Mes para [0049],[0050],[0068],[0075],[0077],[0078]), the participant clicks a cursor (Mes para [0049],[0050],[0075],[0077],[0078]); 
measuring a delay between the prompt presentation (Mes para [0049]) and the participant clicking the cursor (Mes para [0031],[0041],[0049],[0068],[0077],[0078]); 
generating at least one of a heat map and a click map (Mes para [0078]) of multiple participants responses to the prompt responsive to the recorded at least one location (Mes para [0029],[0031],[0068],[0078]) and the measured delay (Mes para [0049]); and 
generate success metrics (Mes para [0027],[0029],[0049],[0050]).
Mes does not explicitly teach portions of the static image as answers; comparing the at least one location to the selected portions.
However, Ur teaches portions of the static image as answers (Ur para [0085],[0104],[0207],[0253]); 
comparing the at least one location to the selected portions (Ur para [0085],[0104],[0108],[0112],[0127],[0169],[0253]).
Ur and Mes are analogous art because they are both related to .
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the gaze tracking techniques of Ur with the system of Mes for the advantage of analyzing confusing and distracting effects for improving use-ability (Ur para [0112]).
For Claim 2, Mes-Ur teaches the method of claim 1, wherein the prompt is a question or instruction (Mes para [0009],[0010],[0049],[0050],[0071],[0072],[0077],[0078]).
For Claim 3, Mes-Ur teaches the method of claim 2, wherein the prompt is a question about what part of the static image evokes a particular emotion in the participant (Mes para [0050]).
For Claim 4, Mes-Ur teaches the method of claim 2, wherein the prompt is an instruction to navigate to a particular goal (Mes para [0033],[0037],[0041],[0049],[0070]).
For Claim 5, Mes-Ur teaches the method of claim 1, wherein the prompt is defined by a study author (Mes para [0032],[0046]).
For Claim 6, Mes-Ur teaches the method of claim 1, wherein the prompt is text (Mes para [0044],[0047][0049],[0065]).
For Claim 7, Mes-Ur teaches the method of claim 1, wherein the prompt is an audio prompting (Mes para [0050],[0052]).
For Claim 8, Mes-Ur teaches the method of claim 1, wherein the heat map or the click map is populated at the at least one location where the participant clicked (Mes para [0073],[0078]).
For Claim 9, Mes-Ur teaches the method of claim 8, wherein a lower delay results in a darker population on the heat map (Mes Fig3E; para [0144],[0146]) and a longer delay results in a lighter population on the heat map (Mes Fig3E; para [0144],[0146]).
For Claim 10, Mes-Ur teaches the method of claim 8, wherein the heat map is presented as a negative image (Ur para [0127],[0136],[0146],[0238]), and wherein the negative image is high contrast (Ur para [0136]).
For Claim 11, Mes-Ur teaches the method of claim 1, wherein the click map provides exact locations where the participant clicks the cursor (Mes para [0073],[0078]), and wherein the click map is an aggregation of multiple participant click locations on the static image (Mes para [0029],[0074]).
For Claim 12, Mes-Ur teaches the method of claim 1, further comprising redirecting the participant to one of another static image, a question, or another usability test responsive to the at least one location the participant clicks the cursor (Mes para [0027],[0050],[0078]), and wherein the redirecting the participant requires a combination of one or more locations the participant clicks the cursor (Mes para [0049],[0078]).
For Claim 13, Mes-Ur teaches the method of claim 1, further comprising enabling a client to configure at least one of another static image, a question, or another usability test responsive to at least one of the participant clicking the cursor on a specific location (Mes para [0032],[0042],[0078]), and the participant clicking a combination of and/or locations.
For Claim 14, Mes-Ur teaches the method of claim 1, wherein the click of the cursor includes any of a touchscreen input, and a stylus input (Mes para [0073],[0078]).
For Claim 15, the claim is substantially similar to claim 1 and therefore is rejected for the same reasoning set forth above. 
For Claim 16, the claim is substantially similar to claim 4 and therefore is rejected for the same reasoning set forth above. 
For Claim 17, the claim is substantially similar to claim 8 and therefore is rejected for the same reasoning set forth above. 
For Claim 18, Mes-Ur teaches the computer storage product of claim 15, wherein a lower delay results in a higher visual representation (Ur Fig3E; para [0082],[0144],[0146],[0219])) on the click map and a longer delay results in a lower visual representation (Ur Fig3E; para [0082],[0144],[0146],[0219]) on the click map (Mes para [0049],[0073],[0078]).
For Claim 19, the claim is substantially similar to claim 10 and therefore is rejected for the same reasoning set forth above. 
For Claim 20, the claim is substantially similar to claim 11 and therefore is rejected for the same reasoning set forth above. 
For Claim 21, the claim is substantially similar to claim 12 and therefore is rejected for the same reasoning set forth above. 
For Claim 22, the claim is substantially similar to claim 13 and therefore is rejected for the same reasoning set forth above. 
For Claim 23, the claim is substantially similar to claim 14 and therefore is rejected for the same reasoning set forth above. 
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20180241882 A1, Methods And Systems For Providing Teleconference Participant Quality Feedback
ii. US 20160360382 A1, Systems And Methods For Proactively Identifying And Surfacing Relevant Content On A Touch-Sensitive Device
Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446